         Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 1 of 16



Jeffery Hoffman, SBN: 118768                    BRUCE D. GOLDSTEIN #135970
jhoffman@crla.org                               County Counsel
Alicia Roman, SBN: 260101                       ALEGRÍA G. DE LA CRUZ # 229713
CALIFORNIA RURAL LEGAL                          Alegria.DeLaCruz@sonoma-county.org
ASSISTANCE, INC.                                Chief Deputy County Counsel
1160 N. Dutton Avenue, Suite 105                CHRISTOPHER W. MAGAÑA #287256
Santa Rosa, CA 95401                            Christopher.Magana@sonoma-county.org
Telephone: (707) 528-9941; Fax: (707)           Deputy County Counsel
528-0125                                        County of Sonoma
                                                575 Administration Drive, Room 105A
Attorney for Plaintiffs (additional counsel     Santa Rosa, California 95403
for Plaintiffs continued on last page)          Telephone: (707) 565-2421
                                                Facsimile: (707) 565-2624
SUE A. GALLAGHER, City Attorney
(SBN 121469)                                    Attorneys for Defendants
ROBERT L. JACKSON, Assistant City               Sonoma County; Sonoma County
Attorney (SBN 101770)                           Community Development Commission
City of Santa Rosa
100 Santa Rosa Avenue, Room 8
Santa Rosa, California 95404
Telephone: (707) 543-3040
Facsimile: (707) 543-3055

Attorneys for Defendant
City of Santa Rosa



                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

 Nicholle Vannucci, Ellen Brown, and          Case No.: 3:18-cv-01955-VC
 Shannon Hall, individuals; and Homeless
 Action!, an unincorporated association,      JOINT CASE MANAGEMENT
                Plaintiffs,                   STATEMENT
        v.
                                              Date: May 14, 2019
 County of Sonoma, Sonoma County              Time: 1:30 PM
 Community Development Commission,            Room: Courtroom 4
 City of Santa Rosa, Does 1 to 10,            Judge: Hon. Vince Chhabria

                Defendants.



                                            -1-
                Joint Case Management Statement; Case No. 3:18-cv-01955-VC
         Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 2 of 16




   1. Jurisdiction and Service
   Plaintiffs: The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§§ 1331 and 1343, 42 U.S.C. § 12132 and 42 U.S.C. § 1983 because Plaintiffs’ claims arise
under the laws and Constitution of the United States. The court has supplemental jurisdiction
over Plaintiffs’ state law and state constitutional claims because Plaintiffs’ state claims are
related to Plaintiffs’ federal claims, arise out of a common nucleus of operative facts, and form
part of the same case or controversy under Article III of the U.S. Constitution.
   All Defendants have been served with the Summons and Complaint by personal service, and
have been served with the Verified Amended Complaint and the Supplemental Complaint by
ECF.
   Plaintiffs have asked Defendants to stipulate to the voluntary dismissal of Plaintiff Ellen
Brown from the litigation.
   All Defendants: The Court previously approved voluntary dismissals of plaintiffs Steven
Robert Singleton, Samantha Jenkins, and Deborah Drake after it became apparent that they did
not have Article III standing to seek injunctive relief. Plaintiffs have proposed to voluntarily
dismiss Ellen Brown for the same reason as Ms. Brown has obtained housing. Defendants have
agreed to dismissal of Ms. Brown, provided she first responds to pending written discovery
requests and agrees to appear for her deposition without the necessity of service of a subpoena.
       The parties disagree with regard to the viability of continued action by Ms. Vannucci.
She moved from Sonoma County several months ago and now resides in Stockton and
defendants are informed and believe she is no longer homeless. Plaintiffs contend that because
Ms. Vannucci “would like to return to Santa Rosa” but is “afraid that, if [she] is still homeless,
[she] will be harassed, cited or arrested by Santa Rosa Police”, she continues to have standing;
defendants contend she no longer has Article III standing to pursue injunctive relief against the
defendants because she moved to Stockton and may no longer be homeless.




                                             -2-
                 Joint Case Management Statement; Case No. 3:18-cv-01955-VC
         Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 3 of 16




   2. Facts
Plaintiffs:
       Plaintiffs Nicholle Vannucci, Ellen Brown, and Shannon Hall, along with the
unincorporated advocacy organization Homeless Action!, have brought this lawsuit to challenge
the policies and practices of Defendants City of Santa Rosa, County of Sonoma, and Sonoma
County Community Development Commission with respect to the criminalization individuals’
living outdoors, in the absence of available shelter that meets those individuals’ disability-related
and other needs. Ms. Vannucci is currently homeless in Stockton, California. She would like to
return to Santa Rosa but is afraid that, if she is still homeless, she will be hassled by the Santa
Rosa Police. Ms. Brown recently obtained housing and has asked Defendants to stipulate to her
dismissal from the case. Ms. Hall is currently homeless in Sonoma County.
       Plaintiffs Vannucci, Brown, and Hall were residents of homeless encampments on the
Roseland site, a site owned by Defendant Sonoma County Community Development
Commission (CDC) in Santa Rosa, California until April 2018. Plaintiffs Vannucci, Brown, and
Hall are people with disabilities; the Roseland Encampments residents, like Sonoma County’s
unsheltered homeless population more generally, are disproportionately people with disabilities.
       Plaintiffs filed this action on March 30, 2018, and sought a Temporary Restraining Order
to prevent the closure of the Roseland Encampments (then scheduled for April 3, 2018) until
every resident had had the opportunity to be assessed for and placed in shelter that met their
needs, including disability-related needs. The Court denied the TRO, and Defendants cleared the
Roseland site on April 20, 2018. Many encampment residents, including individual Plaintiffs
and others assisted by Plaintiff Homeless Action!, had explained to Defendants and their
employees and agents that, because of disabilities, they were unable to stay in a crowded shelter
and requested reasonable accommodations in shelter placement. However, many residents,
including Shannon Hall, did not receive any offer of adequate shelter before Defendants closed
the encampments. CDC offered limited storage for Encampment residents on the date of the


                                             -3-
                 Joint Case Management Statement; Case No. 3:18-cv-01955-VC
          Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 4 of 16




encampment closure, but its contractors destroyed or discarded the personal property of several
encampment residents, including Shannon Hall.
        Defendants’ actions with respect to the Roseland Encampments exemplify their practices
of penalizing homeless individuals for living outdoors in the absence of available shelter that
meets those individuals’ needs, and of operating a homeless system of care that does not
adequately meet the needs of homeless individuals with disabilities. These practices continued
through the City’s and County’s clearance of a homeless encampment the Joe Rodota Trail in
May 2018. Defendants have continued to threaten homeless individuals with citation or arrest
for engaging in life sustaining activities outdoors, and to seize and destroy the personal property
of homeless individuals. For example, Plaintiff Shannon Hall, who has requested a reasonable in
shelter placement because staying in a crowded shelter exacerbates the symptoms of her
disability, received a citation from the Santa Rosa Police Department in February 2019, for
“disorderly conduct” and “illegal lodging” for being in Santa Rosa City property; no shelter was
made available to her at that time. The number of unsheltered homeless individuals living in the
County still far exceeds the number of available shelter beds, and many of those beds are not
appropriate for certain homeless individuals for reasons that generally include those individuals’
disabilities.
Defendants CDC and County of Sonoma:
        Plaintiffs’ Eight Amendment claims against the CDC and County lack a factual basis. As
noted by below by the City, Plaintiffs Vannucci, Brown, and Hall each admit they were not cited,
arrested, or charged with violating any camping ordinance during the closure of the Roseland
Village and Joe Rodota Trail encampments. Santa Rosa Police Department Sgt. Jonathan Wolf’s
deposition testimony corroborates these admissions. Notably, Plaintiffs do not identify any
specific allegations against a Sonoma County law enforcement officer during the closure of the
Roseland Village, Joe Rodota Trail encampments, or at any other time or location.
        Plaintiffs’ Fourth Amendment claims against the CDC and County lack a factual basis.
Neither Plaintiffs Vannucci nor Brown allege the County or CDC seized or destroyed their
property during the closure of the Roseland Village and Joe Rodota Trail encampments. Ms.

                                            -4-
                Joint Case Management Statement; Case No. 3:18-cv-01955-VC
         Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 5 of 16




Brown does not allege she resided at the Joe Rodota Trail encampment at the time it was closed.
Ms. Hall only alleges the loss of personal property at the Roseland Village encampment, but has
not offered any evidence the CDC or County is responsible for her loss. CDC witness Benjamin
Wickham testified at his deposition that only items clearly identifiable as trash and items
designated by its owner as trash were disposed of at the Roseland Village encampment by CDC
and County personnel.
       With respect to the homeless system of care, the evidence will show that the County and
CDC, through their contractors, routinely accommodate individuals with disabilities seeking
services, including housing services. With respect to the individual plaintiffs, the evidence will
show Defendants’ repeated efforts to place Plaintiffs Vannucci, Brown, and Hall in suitable
housing before, during, and after the closure if the Roseland Village and Joe Rodota
encampments. Plaintiff Brown accepted housing at Sam Jones Hall, without requesting
reasonable accommodations for her disabilities, and successfully transitioned from shelter
housing to permanent housing with the aid of the CDC.
Defendant City of Santa Rosa:
       With regard to alleged Eighth Amendment violations, Plaintiffs Brown, Hall and
Vannucci have admitted in response to the City’s Requests for Admissions that they were never
cited, arrested, or charged with any violation of any ordinance, or subjected to any use of force
by any Santa Rosa Police Officer at or about the time of the closures of the Roseland or Joe
Rodota Trail closures. This is corroborated by the testimony of Sgt. Jonathan Wolf.
       When asked about other incidents, Plaintiff Brown concedes she has never been cited.
Plaintiff Vannucci was cited once on June 18, 2018 when she was cited for violation of Fish and
Game Code §5652 for throwing litter, waste and debris in an area within 150’ of the Santa Rosa
Creek, and Ms. Hall was cited once on February 12, 2019 for violation of California Penal Code
§647(e). Other than these two incidents, neither of which were for violation of a camping
ordinances, plaintiffs rely entirely on the “threat of arrest” to support their claim that Santa Rosa
Police subjected them to cruel and unusual punishment.


                                             -5-
                 Joint Case Management Statement; Case No. 3:18-cv-01955-VC
            Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 6 of 16




        With regard to plaintiffs’ claim of destruction of personal property, plaintiffs have
presented no evidence to support their claim that Santa Rosa Police seized or destroyed their
personal property at the Roseland or Joe Rodota Trail encampments. This is corroborated by the
testimony of CDC witness Benjamin Wickham and Sgt. Jonathan Wolf, both of whom testified
that no property other than trash was destroyed at those closures and that disposal of such
property was done by CDC and their contractors, not the Santa Rosa Police.
        Further responses to written discovery are forthcoming, and the depositions of plaintiffs
have yet to be completed, but defendant City of Santa Rosa anticipates that as concerns the
Roseland and Joe Rodota Trail encampment closures, the evidence will show that the SRPD did
not own the property, did not initiate the closure of the encampments, did not undertake
destruction or storage of property, did not cite or arrest, and did no more than to remind residents
that if they did not vacate the property as demanded by the owner of the property CDC they
would be subject to citation or arrest for trespassing on the property after being told by the owner
to leave.
        As to alleged violations elsewhere in the City, the evidence will show that beginning with
the closure of the encampment at the Farmers Lane Extension in July of 2017, continuing
through the closure of the 101 overpass encampment, the Santa Rosa Police Department, acting
with the HOST team at Catholic Charities, provided several days’ notice of pending closures,
engaged in outreach to encourage individual to enter the coordinated entry system and undergo
assessment, took enforcement action only when suitable shelter was available, made available
storage for personal property, did not seize personal property, but destroyed only such property
as was discarded, trash, or posed a health risk in handling.
     3. Legal Issues
Plaintiffs Legal Contentions:
1.      Defendants’ forced removal and/or threatened prosecution of homeless persons’ who
lacked alternative shelter violated those residents’ right to be free from cruel and unusual
punishment under the U.S. and California Constitutions.


                                             -6-
                 Joint Case Management Statement; Case No. 3:18-cv-01955-VC
         Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 7 of 16




2.     Defendants’ seizure and/or destruction of homeless persons’ personal property violated
those persons’ protection from unlawful search and seizure under the U.S. and California
Constitutions.
3.. Defendants’ seizure and/or destruction of homeless persons’ personal property without
adequate notice or a pre-deprivation hearing violated their right to due process of law under the
Fourteenth Amendment to the U.S. Constitution.
4.     Defendants’ enforcement of the City’s anti-camping ordinance, including the seizure and
destruction of personal property necessary to protect homeless individuals from the elements,
amounts to state-created danger in violation of the Fourteenth Amendment’s guarantee of
substantive due process.
5.     Defendants’ removal of the Roseland Encampments and the Joe Rodota Trail
encampment residents, and their policies and practices of criminalizing homelessness implicated
by the sweep, have an unlawful discriminatory effect on persons with disabilities, in violation of
Title II of the Americans with Disabilities Act (42 U.S.C. § 12131 et seq.), Section 504 of the
Rehabilitation Act (29 U.S.C. § 794), and California Government Code 11135.
6.     Defendants have failed to make reasonable accommodations in their policies and
programs, in violation of Title II of the Americans with Disabilities Act (42 U.S.C. § 12131 et
seq.), Section 504 of the Rehabilitation Act (29 U.S.C. § 794), and Government Code 11135.
7.     Defendants were aware that their actions disproportionately harmed people with
disabilities and denied them reasonable accommodations, and therefore, their actions are
intentional discrimination in violation of Title II of the Americans with Disabilities Act (42
U.S.C. § 12131 et seq.), Section 504 of the Rehabilitation Act (29 U.S.C. § 794), and
Government Code 11135.
8.     Defendants’ actions and practices have, with intent and in effect, discriminated against
people with disabilities in the provision of housing services, in violation of the Fair Housing Act
(42 U.S.C. § 3604 et seq.) and the California Fair Employment and Housing Act (Gov’t Code §
12955 et seq.). The discrimination includes the failure to provide reasonable accommodations
and the failure to affirmatively further fair housing.

                                             -7-
                 Joint Case Management Statement; Case No. 3:18-cv-01955-VC
           Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 8 of 16




9.     Plaintiffs claim entitlement to declaratory and injunctive relief, as well as attorneys’ fees.
Defendants’ Legal Contentions:
       Defendants CDC and County of Sonoma
       1.      Whether the Eighth Amendment’s prohibition on “cruel and unusual punishment”
prohibits Defendants from requesting enforcement of state and local laws as applied to Plaintiffs
in order to clear an unauthorized homeless encampment a) on property owned by a public entity
and operated in a proprietary manner; or b) along a public trail when adequate shelter and
housing alternatives are available for those residing at the encampment.
       2.      Whether Defendants violated individual Plaintiffs’ rights to be free from
unreasonable searches and seizures under the Fourth Amendment and individual Plaintiffs’
procedural due process rights under the Fourteenth Amendment when they provided
encampment residents with two-months’ notice to remove their property from the Roseland
Village site, offered to store residents’ personal belongings for a period of up to 90 days, and
provided them with a phone number to retrieve stored property.
       3.      Whether, when there is suitable shelter and housing available, Defendants’
request for enforcement of the City’s anti-camping ordinance as applied to Plaintiffs amounts to
a state-created danger in violation of the Fourteenth Amendment’s guarantee of substantive due
process.
       4.      Whether individual Plaintiffs are “disabled” within the meaning of Title II of the
Americans with Disabilities Act and related provisions.
       5.      Whether Defendants’ conduct in offering housing assessment and appropriate
housing to residents of the Roseland Village and Joe Rodota Trail encampments prior to closure
of the encampments had an unlawful discriminatory effect on Plaintiffs in violation of Title II of
the Americans with Disabilities Act (ADA), section 504 of the Rehabilitation Act, and California
Government Code section 11135.
       6.      Whether Defendants’ offer to individual Plaintiffs, and other encampment
residents with disabilities, reasonable accommodations in housing placement—including but not
limited to partitions, choice in bed location, the option of low occupancy rooms—violates Title II

                                            -8-
                Joint Case Management Statement; Case No. 3:18-cv-01955-VC
         Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 9 of 16




of the ADA, section 504 of the Rehabilitation Act, and California Government Code section
11135; and, relatedly, whether Plaintiffs’ requests for single occupancy or apartment-like
housing would fundamentally alter the nature of, or result in undue financial and administrative
burdens with respect to, the Coordinated Entry System and related services for individuals
experiencing homelessness.
       7.      Whether Defendants’ conduct in closing the Roseland Village and Joe Rodota
Trail encampments—including but not limited to two-months’ notice, the option to store
personal belongings; the option of accepting appropriate housing with reasonable
accommodations or to voluntarily relocate—had an unlawful discriminatory effect on Plaintiffs
in violation of Title II of the Americans with Disabilities Act (ADA), section 504 of the
Rehabilitation Act, and California Government Code section 11135.
       8.      Whether Defendants, through their conduct, as described above, in closing the
Roseland Village encampments, intentionally discriminated against Plaintiffs with disabilities in
violation of Title II of the Americans with Disabilities Act (ADA), section 504 of the
Rehabilitation Act, and California Government Code section 11135.
       9.      Whether Defendants administer the Coordinated Entry System in a manner that
discriminates against individuals with disabilities in violation of the federal Fair Housing Act,
and the California Fair Employment and Housing Act.
   Defendant City of Santa Rosa
       1.      That a claim for cruel and unusual punishment in violation of the Eighth
   Amendment must be premised on an actual citation, arrest and/or conviction and cannot be
   premised on a threat of enforcement;
       2.      That defendant did not take actions to “criminalize” the status of homelessness,
   but gave proper notice, engaged in proper outreach to encourage individuals to be assessed,
   took action to close encampments only when shelter was available, considered and acted to
   provide suitable accommodations upon claims of disability, undertook to provide storage for
   personal belongings, and did not seize or destroy property other than trash, discarded items,


                                            -9-
                Joint Case Management Statement; Case No. 3:18-cv-01955-VC
        Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 10 of 16




   and property posing a health risk, all in conformance with the law in effect at the time, and
   even in compliance with the law as later announced in Martin v. Boise.
   4. Motions
   The Court denied Plaintiffs’ TRO motion in a decision dated April 7, 2018.
   The Court denied Defendant City of Santa Rosa’s motion for a definitive statement pursuant
to FRCP 12(e) and to dismiss the First and Fifth through Twelfth Causes of Action of the
Supplemental Complaint for failure to state claims upon which relief can be granted pursuant to
FRCP 12(b)(6) on September 20, 2018.
   Plaintiffs anticipate filing a motion for summary judgment or a motion for partial summary
judgment. All Defendants anticipate filing a motion for summary judgment or a motion for
partial summary judgment.
   5. Amendment of Pleadings
   Plaintiffs filed and served their Verified Amended Complaint on June 1, 2018, and their
Supplemental Complaint on July 17, 2018. Plaintiffs were given until April 15 in which to file a
further amendment, and defendants expected plaintiffs to join additional defendants or join the
County Sheriff. Plaintiffs have not filed such an amendment.
   6. Evidence Preservation
   The parties met and conferred pursuant to FRCP 26(f) and have taken, necessary, reasonable
and proportional steps to preserve evidence relevant to issues reasonably evident in this case.
   7. Disclosures
   The parties exchanged the required initial disclosures pursuant to FRCP 26.
   8. Discovery
   Plaintiffs: Plaintiff Homeless Action! served requests for production of documents on each
Defendant on August 24, 2018 and amended requests for production with a narrower focus on
September 27, 2018. The parties filed Joint Discovery Letters regarding Defendants’ respective
production obligations in January 2019, and the Court ordered the parties to meet and confer to
formulate a plan for Defendants’ responses by March 22, 2019 (ECF No. 100). The parties met
and conferred, and Defendants produced additional documents; the City also produced a partial

                                           -10-
                Joint Case Management Statement; Case No. 3:18-cv-01955-VC
        Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 11 of 16




privilege log. Significant production by both the City and the County Defendants (including
production of a privilege log by the County Defendants) remains outstanding, and Plaintiffs
anticipate filing one or more Joint Discovery Letters regarding the City’s and the County
Defendants’ outstanding production.
       Plaintiffs have conducted depositions of Defendants’ representatives. The depositions of
the County’s and CDC’s deponents remain open by agreement of the parties, pending completion
of the County’s and CDC’s document production. Plaintiffs requested a similar agreement
regarding the City’s deponents in light of the City’s failure to produce relevant documents prior
to the depositions, but the City did not agree to keep the depositions open; the City indicated that
it would make its deponents available for the limited purpose of questioning them about
documents produced subsequent to their depositions. Plaintiffs anticipate that the Court’s
intervention may become necessary regarding the depositions of the City’s designees and/or
Sergeant Jonathan Wolf of the Santa Rosa Police Department.
       In addition to the further depositions described above, Plaintiffs anticipate serving
additional limited written discovery requests on Defendants prior to the close of non-expert
discovery.
       Plaintiffs also served subpoenas for deposition and for the production of documents on
Catholic Charities of the Diocese of Santa Rosa and Jennielynn Holmes, Catholic Charities’
Chief Program Officer; Plaintiffs began the deposition of Ms. Holmes and have received limited
production of documents by Catholic Charities. The deposition of Ms. Holmes remains open,
and several issues regarding Catholic Charities’ production remain outstanding, including the
negotiation among the parties of a stipulated protective order that would cover a significant
number of the documents to be produced by Catholic Charities.
   Defendants CDC and County of Sonoma:
       Defendants continue to produce documents responsive to Plaintiffs’ document requests.
Plaintiffs’ document requests are peppered with overly broad blanket requests for “any and all
documents relating to ‘x’.” Such requests inordinately increase the universe of responsive
documents requiring collection, review, and production. As a result, Defendants’ have prioritized

                                           -11-
                Joint Case Management Statement; Case No. 3:18-cv-01955-VC
          Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 12 of 16




production of documents of individuals notice for deposition and have sought to produce such
documents prior to a custodians’ deposition.
    Defendants served document requests on Plaintiffs and have agreed to an extension of May
16, 2019 for production. Defendants will join the City in deposing Plaintiffs in May 2019.
    Defendant City of Santa Rosa:
                 Defendant City of Santa Rosa served each plaintiff with requests for admissions,
demands for production of documents, and special interrogatories. Incomplete responses were
provided. The parties have met and conferred in a lengthy telephone conference and plaintiffs
have promised additional responses. Defendant City anticipates that the Court’s involvement will
be required.
          Defendant City noticed the depositions of the individual plaintiffs and representatives of
Homeless Action!; however, those depositions have been postponed pending receipt of
additional responses to written discovery. We anticipate completing those depositions in late
May.
    Defendant City also anticipates that the Court’s involvement will be required to resolve
questions regarding the burden and scope of plaintiffs’ document demands, particularly with
regard to (1) arrest and incident reports of all homeless related incidents, and (2) production of
body worn camera videos of individuals other than the named plaintiffs and protection of the
privacy of individuals depicted in such videos if required to be produced.
    9. Class Actions—N/A
    10. Related Cases—None known.
    11. Relief
Plaintiffs have requested:
          1.     Preliminary and permanent injunction, enjoining Defendants from seizing and
disposing of homeless individuals’ property in violation of their state and federal constitutional
rights.
          2.     Preliminary and permanent injunction, enjoining Defendants from citing or
arresting individuals for violation of the City’s and County’s anti-camping ordinances.

                                              -12-
                   Joint Case Management Statement; Case No. 3:18-cv-01955-VC
        Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 13 of 16




       3.      Preliminary and permanent injunction, enjoining Defendants from discriminating
against people with disabilities and failing to offer and provide reasonable accommodations to
people with disabilities, including with respect to shelter placements.
       4.      Declaratory judgment that Defendant’s policies, practices, and conduct violate
Plaintiffs’ rights under the ADA, Section 504 of the Rehabilitation Act, Government Code
section 11135, FHA, FEHA, and the Constitutions of the United States and California.
       5.      Peremptory writ of mandate commanding Defendants to cease actions that
discriminate against people with disabilities in the administration of their programs.
       6.      Costs of suit and reasonable attorney’s fees as provided by law.
       7.      Any other relief as the court deems just and proper.
   12. Settlement and ADR
   The parties agreed that Judge Chhabria would mediate the case and executed waivers
allowing him to serve as settlement and trial judge. The parties have engaged in extensive
settlement negotiation but have not reached settlement.
   Plaintiffs: Plaintiffs are open to further settlement discussions with Judge Chhabria and
would like to discuss the timing and format of such discussions at the Case Management
Conference.
   Defendants CDC and County of Sonoma: Defendants CDC and County are open to
continuing Court-facilitated settlement discussions with Plaintiffs. But Defendants continue to
have concerns about the mutuality of any settlement agreement with three individuals and an
amorphous advocacy organization.
   Defendant City of Santa Rosa: The City is not opposed to further settlement discussions
with the Court acting as mediator; however, the City views such efforts as fruitless unless and
until plaintiffs are prepared to discuss certain terms in what the City views as a more reasonable
light. This can perhaps be explored at the Case Management Conference by way of brief in-
chambers discussions with each party.
   13. Consent to Magistrate Judge for All Purposes
   Plaintiffs have declined the jurisdiction of a magistrate judge for all purposes.

                                           -13-
                Joint Case Management Statement; Case No. 3:18-cv-01955-VC
        Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 14 of 16




   14. Other References
   This case is not suitable for reference to binding arbitration, a special master, or the Judicial
Panel on Multidistrict Litigation.
   15. Narrowing Issues
   The parties have not yet identified issues that can be narrowed by agreement. However, the
parties are open to discussion at the Case Management Conference or in a settlement conference
as to whether a stipulation for an injunction and/or bifurcation might be reached whereby certain
terms of a final injunction might be resolved by way of stipulation, and other terms might be
presented to the Court for judgment after presentation of evidence. For example, the parties may
be in general agreement on most terms, but disagree on discrete issues such as the length of
notice that must be given before enforcement actions against individuals or larger encampments
may be undertaken, and the timing, nature and complexity of a grievance process for an
individual who challenges the suitability of shelter to accommodate a disability.
   Defendants propose each Party update the Court as to the results of their attempts to reach a
settlement, and, based on those updates, continue to a focused, narrow settlement negotiation
session with the Court.
   16. Expedited Trial Procedure
   Expedited Trial Procedure of General Order No. 64 is inappropriate for this case.
   17. Scheduling
   The Court has ordered the following schedule:
    Last Day to Amend Pleadings                      April 15, 2019
    Further Case Management Conference               May 14, 2019
    Close of Non-Expert Discovery                    June 15, 2019
    Deadline to Designate Experts; Opening           June 28, 2019
    Reports Due
    Deadline for Rebuttal Expert Designations        July 26, 2019

     Close of Expert Discovery                       September 27, 2019
     Last Day for Hearing on Dispositive             December 19, 2019
     Motions
     Final Pretrial Conference                       February 19, 2020
     Trial Begins                                    March 9, 2020
                                           -14-
                Joint Case Management Statement; Case No. 3:18-cv-01955-VC
        Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 15 of 16




   18. Trial
Plaintiffs have demanded a trial by jury, and the parties anticipate a trial of 10 to 15 days.
   19. Disclosure of Non-Party Interested Entities or Persons
   Plaintiffs filed their Rule 3-15 “Certification of Interested Parties or Persons.” Defendants
are exempt from the requirement pursuant to Civil Local Rule 3-15(a).
   20. Professional Conduct
All attorneys have reviewed the Northern District Guidelines for Professional Conduct.

Dated: May 7, 2019             CALIFORNIA RURAL LEGAL ASSISTANCE
                               THE PUBLIC INTEREST LAW PROJECT
                               LAW OFFICE OF ALICIA ROMAN


                               By:       /s/Jeffery Hoffman
                                       JEFFERY HOFFMAN, Attorneys for Plaintiffs



                               SONOMA COUNTY COUNSEL’S OFFICE


                               By:       /s/ Christopher Magaña
                                     CHRISTOPHER MAGAÑA, Attorneys for Defendants
                                     County of Sonoma, Sonoma County Community
                                     Development Commission



                               SANTA ROSA CITY ATTORNEYS’ OFFICE

                               By: ______/s/ Robert L. Jackson _____
                                     ROBERT L. JACKSON, Attorneys for the City of Santa
                                     Rosa




                                            -15-
                 Joint Case Management Statement; Case No. 3:18-cv-01955-VC
        Case 3:18-cv-01955-VC Document 102 Filed 05/07/19 Page 16 of 16




                                     ECF ATTESTATION

In accordance with Civil Local Rule 5-1(i)(3), I, Jeffery Hoffman, attest that I have

obtained concurrence in the filing of this document from the other signatories listed here.



May 7, 2019
                              ____/s/Jeffery Hoffman___
                              JEFFERY HOFFMAN, Attorneys for Plaintiffs




(Additional Counsel for Plaintiffs continued)

Melissa A. Morris, SBN: 233393
Michael Rawson, SBN: 95868
PUBLIC INTEREST LAW PROJECT
449 15th Street, Suite 301
Oakland, CA 94612
Telephone: (510) 891-9794; Fax: (510) 891-9727
Email: mmorris@pilpca.org
       mrawson@pilpca.org

Cynthia L. Rice, SBN: 87630
CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
1430 Franklin Street, Suite 103
Oakland, CA 94612
Telephone: (510) 267-0762; Fax: (510) 267-0763
Email: crice@crla.org

Ilene J. Jacobs, SBN: 126812
CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
511 D Street / P.O. Box 2600
Marysville, CA 95901
Telephone: (530) 742-7235; Fax: (530) 741-0854
Email: ijacobs@crla.org

Attorneys for Plaintiffs


                                           -16-
                Joint Case Management Statement; Case No. 3:18-cv-01955-VC
